Order entered January 22, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00590-CR
                               No. 05-20-00591-CR

                           DAMON EVANS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
              Trial Court Cause Nos. F20-51047-I & F20-51046-I

                                      ORDER

      We REINSTATE these appeals.
      We abated for a hearing on State’s Exhibit 1 in each case. On January 20,
2021, a supplemental reporter’s record of the hearing was filed. During the
hearing, the trial court found that State’s Exhibit 1 is contained in the plea bargain
agreement in each case. We ADOPT that finding and note the judicial confession
has been filed in the December 21, 2020 supplemental clerk’s record in each case.
      We ORDER appellant’s brief due by February 19, 2021.
                                              /s/   ERIN A. NOWELL
                                                    JUSTICE